Exhibit 10.3


    






Dear <first_name> <last_name>:


I am pleased to advise you that the Management Organization & Compensation
Committee of the Board of Directors of Crane Co., pursuant to the Company’s 2018
Stock Incentive Plan, has awarded you an option for the purchase of the number
of shares of common stock of Crane Co. set forth below. The key terms of your
award are summarized below, but your award is subject to all of the terms and
conditions set forth in the attached Annex A which is incorporated herein by
reference.


Grant Date: <award_date>
Type of Option: Non-Qualified Stock Option
Exercise Price per Option Share: <award_price>
Expiration Date: <expire_Date>
Total Number of Shares Subject to Option: <shares_awarded>
Vesting Schedule: 25% on first, second, third and fourth anniversaries of the
Grant Date.
Vesting is accelerated in full upon termination of employment (i) due to death
or Permanent Disability, or (ii) due to a Qualifying Termination within two
years after a Change in Control. Vesting continues per schedule subject to
certain conditions in case of Qualifying Retirement. See Sections 4 and 5 of
Annex A.
Exercise After Termination of Employment:
Termination for any reason other than Qualifying Retirement or death: vested
portion of the Option is exercisable for a period of ninety days following your
termination.
Termination for a Qualifying Retirement:  Option is exercisable through the
Expiration Date.
Termination due to death, or if death occurs within 90 days after termination
for Permanent Disability or after a Change in Control: Option is exercisable for
one year following the date of death.
Subject to the accelerated or continued vesting rules of Sections 4 and 5 of
Annex A, any unvested portion of the Option expires immediately upon your
termination of employment. In no event may this Option be exercised after the
Expiration Date as provided above.



In conjunction with this award, you are required to sign a Confidentiality &
Non-competition agreement which you will receive in a separate email. Please
sign, scan and return the Confidentiality & Non-competition agreement to
Equityaward@craneco.com.


If Crane Co. is not in receipt of your executed Confidentiality &
Non-competition agreement and/or you have not accepted this grant online within
30 days of receipt of this letter, this grant will be null and void.


Your online acceptance of this grant and return of the Confidentiality &
Non-competition agreement will constitute a binding agreement for the award set
forth and is subject to the terms and conditions set forth in Annex A.
Very truly yours,


Max H. Mitchell
President and Chief Executive Officer





--------------------------------------------------------------------------------










ANNEX A




STOCK OPTION AGREEMENT PURSUANT TO THE
CRANE CO. 2018 STOCK INCENTIVE PLAN




1.    GRANT OF OPTION


The Company hereby grants to the recipient of the letter of the President and/or
Secretary of the Company (“Letter”) to which this Annex A is attached
(“Employee”), and the Employee accepts, an option (the “Option”) to purchase
from the Company the number of shares of Crane Co. Common Stock, $1.00 par value
(“Common Stock”), at the Exercise Price per option share set forth in the
Letter. The Letter and this Annex A together constitute the stock option
agreement between the parties (the “Agreement”). The Option is hereby designated
as a non-qualified stock option that does not qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986 as amended.


The Option is granted under, and is subject to, the Crane Co. 2018 Stock
Incentive Plan, which is incorporated herein by reference. Unless otherwise
defined herein, all capitalized terms have the meanings ascribed to them in the
Plan. A Prospectus for the 2018 Stock Incentive Plan is attached to this
Agreement as Annex B.




2.    TERM OF OPTION; EXERCISABILITY


The Option shall be exercisable in whole or in part from time to time beginning
from the date hereof, subject to the provision that the Option may not be
exercised by the Employee, except as provided in Sections 4 and 5 hereof, (a)
more than 90 days after the termination of Employee’s employment by the Company
or a Subsidiary, or more than 10 years from the date the Option is granted,
whichever period is shorter, or (b) prior to the expiration of one year from the
date the Option is granted, and provided further that the Option may not be
exercised in excess of 25% of the total shares subject to the Option during the
second year after the date of grant, 50% during the third year, 75% during the
fourth year, and 100% thereafter.


3.    FORM OF EXERCISE


The Exercise Price of the shares purchased upon the exercise of the Option shall
be paid in full at the time of exercise in cash or in whole or in part by
tendering shares of Common Stock. The value of each share delivered in payment
of all or part of the Exercise Price upon the exercise of the Option shall be
the Fair Market Value of the Common Stock on the date the Option is exercised.
The Option may also be exercised in accordance with a cashless exercise program
under which, if so instructed by the Employee, shares of Common Stock may be
issued directly to the Employee’s broker or dealer upon receipt of an
irrevocable written notice of exercise from the Employee. The Management
Organization and Compensation Committee of the Board of Directors of the Company
(the “Committee”), upon such terms and conditions as it shall deem appropriate,
may (but shall not be obligated to) authorize the acceptance of the surrender of
the right to exercise the Option or a portion thereof (but only to the extent
and in the amounts that the Option shall then be exercisable) and payment by the
Company of an amount equal to the excess of the Fair Market Value on the date of
surrender of the shares of Common Stock covered by such Option, or portion
thereof, over the aggregate Exercise Price of such shares. Such payment shall be
made in shares of Common Stock (valued at such Fair Market Value), or in cash,
or partly in cash and partly in Common Stock, as the Committee shall determine.


4.    EXERCISE UPON TERMINATION OF EMPLOYMENT


(a)    If the Employee shall cease to be employed by the Company or by a
Subsidiary by reason of (A) “Permanent Disability” (as defined below) or (B) a
“Qualifying Termination” (as defined below) within two years after a Change in
Control, the Employee may exercise this Option, in whole or in part, whether or
not previously exercisable, and/or the Committee may authorize the acceptance of
the surrender of the right to exercise this Option or any portion thereof as
provided in Section 3 hereof, at any time within 90 days after such termination
by reason of Permanent Disability or Qualifying Termination within two years
after a Change in Control, but in no event may this Option be exercised after
the expiration of the term of this Option.


(b)    If the Employee shall cease to be employed by the Company or by a
Subsidiary by reason of a “Qualifying Retirement” (as defined below), (i) the
Option shall continue to become exercisable in accordance with the schedule set
forth in Section 2 hereof as if the Employee’s employment had not terminated,
provided that, to the extent permissible under applicable law, the Employee does
not engage in “Competition” (as defined below) and (ii) the Employee may
exercise this Option, in whole or in part, to the extent exercisable in
accordance with such schedule, and/or the Committee may authorize the acceptance
of the surrender of the right to exercise this Option or any portion thereof as
provided in Section 3 hereof, at any time before the





--------------------------------------------------------------------------------




expiration of the term of this Option. If the Employee engages in Competition at
any time before the Option has become fully exercisable in accordance with the
schedule set forth in Section 2 hereof, then to the extent permissible under
applicable law the Option shall cease to be exercisable upon the later of (A)
the date the Company determines that the Employee has engaged in Competition
during such period or (B) 90 days after termination of employment, but only to
the extent the Option was exercisable as of the date of termination in
accordance with Section 2 hereof (consistent with the provisions of Section 4(c)
hereof as if the Employee’s termination of employment had been for a reason
other than death, Permanent Disability or a Qualifying Retirement).


(c)    If the Employee’s employment is terminated for any reason other than
death, Permanent Disability, a Qualifying Termination within two years after a
Change in Control or a Qualifying Retirement as described above, this Option may
be exercised in whole or in part, at any time within 90 days after such
termination of employment, but only to the extent this Option is exercisable at
the date of termination in accordance with Section 2 hereof.


(d)    For purposes of this Agreement, and for purposes of interpreting the
terms of the Plan, the following terms shall have the following meanings:


(i)
“Cause” means with respect to the Employee, any of the following as determined
by the Company: (i) personal dishonesty or breach of fiduciary duty by the
Employee involving personal profit at the expense of the Company; (ii) repeated
violations by the Employee of the Employee’s obligations under any written
employment or other agreement with the Company which are demonstrably willful
and deliberate on the Employee’s part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company; (iii) the
Employee’s commission of a criminal act related to the performance of the
Employee’s duties, or the Employee’s furnishing of proprietary confidential
information about the Company to a competitor, or potential competitor, or third
party whose interests are adverse to those of the Company; (iv) the Employee’s
habitual intoxication by alcohol or drugs during work hours; or (v) the
Employee’s conviction of a felony.



(ii)
“Competition” means the Employee has, in any capacity, directly or indirectly,
gone into any business or become employed by or associated with any other
business which is in competition with a line of business in which the Employee
is employed by the Company or has been employed by the Company within one year
prior to the date of the Employee’s termination of employment, in any state
within the United States or in any foreign country in which the Company conducts
business. In no event shall the Company determine there to be “Competition”
solely because the Employee beneficially owns less than 5% of the combined
voting power of all issued and outstanding voting securities of a publicly held
corporation.



(iii)
“Permanent Disability” means a physical or mental disability or infirmity that
prevents the performance of an Employee’s services for the Company and its
Subsidiaries lasting (or likely to last, based on competent medical evidence
presented to the Committee) for a period of six months or longer. The
Committee’s determination of Permanent Disability shall be final and shall be
based on such competent medical evidence as shall be presented to it by such
Employee or by any physician or group of physicians or other competent medical
expert employed by the Employee or the Company to advise the Committee.



(iv)
“Qualifying Retirement” means the Employee’s termination of employment for any
reason other than death, Permanent Disability or Cause upon or after the earlier
of the date that the Employee attains (i) age sixty-five (65), or (ii) age
sixty-two (62) and would be credited with at least ten (10) “Years of Service”
(as defined in Crane Co.’s Pension Plan for All Eligible Employees or the
equivalent service term in any successor to the Pension Plan, and regardless of
whether the Employee is a participant in such Pension Plan). Notwithstanding the
foregoing, if the Employee’s termination of employment during the two-year
period following a Change in Control could be treated as either a Qualifying
Retirement or a Qualifying Termination, it shall be treated as a Qualifying
Termination for purposes of this Section 4.



(v)
“Qualifying Termination” means the Employee’s termination of employment by the
Company without Cause.



5.    DEATH


If the Employee shall die while employed by the Company or a Subsidiary or
within 90 days of the cessation or termination of such employment under
circumstances described in Section 4(a) above, this Option may be exercised, in
whole or in part, whether or not previously exercisable, and/or the Committee
may authorize the acceptance of the surrender of the right to exercise such
Option or any portion thereof as provided in Section 3 hereof, by the estate of
the Employee (or by a person who shall have acquired the right to exercise such
Option by bequest or inheritance), during the following periods : (A) if the
Employee was not eligible for Qualifying Retirement at the time of death, at any
time within one year after the death of the Employee, but not after the
expiration of the term of the Option; and (B) if the Employee was eligible for
Qualifying Retirement at the time of death, at any time through the expiration
of the term of the Option.





--------------------------------------------------------------------------------






6.    DELIVERY OF SHARES


The obligation of the Company to sell and deliver shares of Common Stock under
this Option shall be subject to, as deemed necessary or appropriate by counsel
for the Company, and the Committee shall have the sole discretion to impose such
conditions, restrictions and limitations (including suspending exercise of the
Option and the tolling of any applicable exercise period during such suspension)
on the issuance of Common Stock with respect to this Option unless and until the
Committee determines that such issuance complies with (i) all applicable laws,
rules and regulations and such approvals by any governmental agencies as may be
required, including, without limitation, the effectiveness of a registration
statement under the Securities Act of 1933, and (ii) the condition that such
shares shall have been duly listed on such stock exchanges as the Common Stock
is then listed. To the extent that this Agreement or the Plan provide for or
otherwise refer to issuance of certificates to reflect the transfer of shares of
Common Stock pursuant to the terms of this Option, the transfer of such shares
may be effected, in the Company’s discretion, on a book entry or such other
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which such shares are listed.


7.    ASSIGNMENT AND TRANSFER


The Option shall not be transferable by the Employee otherwise than by will or
the laws of descent and distribution, and shall be exercisable, during
Employee’s lifetime, only by the Employee, except that the Option may be
transferred, without payment of consideration, (i) pursuant to a qualified
domestic relations order (as defined by the Code or the rules thereunder) or
(ii) to immediate family members of the Employee or to trusts or partnerships
for the benefit of such family members. Except as provided herein, neither this
Option nor the rights appurtenant hereto shall be subject to execution,
attachment or similar process. Any attempt by the Employee to assign, pledge,
hypothecate or otherwise dispose of this Option or of any right or privilege
conferred hereby contrary to the provisions of this Agreement, shall be null and
void, and the Company shall have the right, at its option, to declare this
Agreement and the rights and privileges hereby conferred immediately terminated.


8.    ADJUSTMENT OF OPTION


This Option shall be subject to adjustment in the event of a corporate
transaction or other event affecting the Company as provided in Section 10 of
the Plan.


9.    WITHHOLDING TAXES


Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Employee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Employee is and remains the Employee’s responsibility and that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option grant,
including the grant, vesting or exercise of the Option, the subsequent sale of
shares acquired pursuant to such exercise and the receipt of any dividends; and
(ii) does not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Employee’s liability for Tax-Related Items.


Prior to exercise of the Option, the Employee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all withholding obligations
of the Company. In this regard, the Employee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by the Employee from the
Employee’s wages or other cash compensation paid to the Employee by the Company
or from proceeds of the sale of the shares. Alternatively, or in addition, to
the extent permissible under applicable law, the Company may (i) sell or arrange
for the sale of shares that the Employee acquires to meet the withholding
obligation for Tax-Related Items, and/or (ii) withhold in shares, provided that
the Company only withholds the amount of shares necessary to satisfy the minimum
withholding amount. Finally, the Employee shall pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold as a result of
the Employee’s participation in the Plan or the Employee’s purchase of shares
that cannot be satisfied by the means previously described. The Company may
refuse to honor the exercise and refuse to deliver the shares if the Employee
fails to comply with the Employee’s obligations in connection with the
Tax-Related Items as described in this Section 9.


10.    GENERAL

The Company may, in its sole discretion, decide to deliver any documents related
to this Option grant or future Awards that may be granted under the Plan by
electronic means or request the Employee’s consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage





--------------------------------------------------------------------------------




prepaid, to such electronic mail or postal address and directed to such person
as the Company may notify the Employee from time to time; and to the Employee at
the Employee’s electronic mail or postal address as shown on the records of the
Company from time to time, or at such other electronic mail or postal address as
the Employee, by notice to the Company, may designate in writing from time to
time.


The Employee shall not be deemed for any purpose to be a stockholder of the
Company in respect of any shares as to which the Option shall not have been
exercised as herein provided.


Nothing in this Agreement shall confer upon the Employee any right to continue
in the employ of the Company or shall affect the right of the Company to
terminate the employment of the Employee, with or without cause.


Nothing in this Agreement or otherwise shall obligate the Company to permit the
Option to be exercised other than in accordance with the terms hereof or to
grant any waivers of the terms of this Agreement, regardless of what actions the
Company, the Board of Directors or the Committee may take or waivers the
Company, the Board of Directors or the Committee may grant under the terms of or
with respect to any options now or hereafter granted to any other person or any
other options granted to the Employee.


This Agreement shall be governed by the laws of the State of Delaware applicable
to agreements made and performed wholly within the State of Delaware (regardless
of the laws that might otherwise govern under applicable conflicts of laws
principles).


This Agreement sets forth a complete understanding between the parties with
respect to its subject matter and supersedes all prior and contemporaneous
agreements and understandings with respect thereto. Any modification, amendment
or waiver to this Agreement will be effective only if it is in writing signed by
the Company and the Employee. The failure of any party to enforce at any time
any provision of this Agreement shall not be construed to be a waiver of that or
any other provision of this Agreement.


In the event of any conflict between the terms of this Agreement and the terms
of the Crane Co. 2018 Stock Incentive Plan, as amended from time to time, the
terms of such Plan shall be controlling.


If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.


The Company reserves the right to impose other requirements on your
participation in the Plan, on the Option and on any shares of Common Stock
acquired under the Plan, to the extent that the Company determines it is
necessary or advisable in order to comply with local laws or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.


11.    DATA PRIVACY


The Employee voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal information as described in this Section.
The Employee is not obliged to consent to such collection, use, processing and
transfer of personal information. However, failure to provide the consent may
affect the Employee’s ability to participate in the Plan. The Company and its
Subsidiaries hold certain personal information about the Employee, including the
Employee’s name, home address, business segment and unit, PeopleSoft ID (if
available), hire date, Social Security number or other National ID number,
salary, job title, any shares of stock or directorships held in the Company and
details of any shares of stock awarded, cancelled, purchased, vested, unvested
or outstanding in the Employee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and its Subsidiaries will transfer
Data among themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Plan, and
the Company and its Subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area or elsewhere throughout the world in countries that may not provide an
equivalent level of data protection to the laws in the Employee’s home country,
such as the United States. The Employee understands that the Data will be held
only so long as necessary to implement, administer and manage the Employee’s
participation in the Plan. The Employee authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and the subsequent holding of Shares on the
Employee’s behalf by a broker or other third party with whom the Employee may
elect to deposit any Shares acquired pursuant to the Plan. The Employee
understands that the Employee may request a list of names and addressees of any
potential recipients of the Data by contacting the Employee’s local human
resources department. The Employee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, withdrawing consent may affect the Employee’s
ability to participate in the Plan.









--------------------------------------------------------------------------------






12.    RECOVERY OF COMPENSATION IN CERTAIN CIRCUMSTANCES


Notwithstanding any other provision of this Agreement, if the Committee
determines that the Company is required to restate its financial statements due
to material noncompliance with any financial reporting requirement under the
law, whether such noncompliance is the result of misconduct or other
circumstances, the Employee shall be required to reimburse the Company for any
amounts earned or payable with respect to this Award to the extent required by
and otherwise in accordance with applicable law and any Company policies. The
Award is also expressly subject to the provisions of Section 12(p) of the Plan
(regarding certain compensation recovery policies as may be required by
applicable law).


13.    ADDITIONAL ACKNOWLEDGEMENTS


By entering into this Agreement and accepting the Option evidenced hereby, you
acknowledge and agree that:


(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, suspended or terminated by the Company at any time,
as provided in the Plan and this Agreement;


(b)    the Option is voluntary and occasional and does not create any
contractual or other right to receive future Options under the Plan, or benefits
in lieu of Options, even if Options have been awarded repeatedly in the past;


(c)    all decisions with respect to future Option Awards, if any, will be at
the sole discretion of the Company;


(d)    your participation in the Plan shall not create a right to further
employment with your actual employer (the “Employer”) and shall not interfere
with the ability of the Employer to terminate your employment relationship at
any time, with or without cause;


(e)    you are voluntarily participating in the Plan;


(f)    the Option is an extraordinary item, and any amounts received from the
Option are outside the scope of your employment contract, if any;


(g)    the Option is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or welfare benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer or any
subsidiary of the Company;


(h)    the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;


(i)    in accepting the Option, the Employee expressly recognizes that the
Option is an award made solely by the Company, with principal offices at 100
First Stamford Place, Stamford, CT 06902, U.S.A.; the Company is solely
responsible for the administration of the Plan and the Employee’s participation
in the Plan; in the event that the Employee is an employee of a Subsidiary, the
Option and the Employee’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company;
furthermore, the Option will not be interpreted to form an employment or service
contract with any Subsidiary;


(j)    the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;


(k)    if you receive shares of Common Stock upon exercise of the Option, the
value of those shares may increase or decrease;


(l)    in consideration of the Option, no claim or entitlement to compensation
or damages shall arise from the forfeiture, expiration or termination of the
Option resulting from your termination of employment with the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim;


(m)    notwithstanding any terms or conditions of the Plan to the contrary, in
the event of involuntary termination of your employment, your right to exercise
the Option, if any, will terminate at the time and in accordance with the terms
set forth in this Agreement and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of involuntary termination of





--------------------------------------------------------------------------------




employment (whether or not in breach of local labor laws), your right to
exercise the Option after termination of employment, if any, will be measured by
the date of termination of your active employment and will not be extended by
any notice period mandated under local law; the Committee shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your Option;


(n)    it is your sole responsibility to investigate and comply with any
exchange control laws applicable to you in connection with the Option or its
exercise; and


(o)    the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.



